COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Virginia Sosa v. Auto Club Indemnity Co.

Appellate case numbers:     01-21-00312-CV

Trial court case number:    1161202

Trial court:                County Civil Court at Law No. 3 of Harris County

        Appellant Virginia Sosa has filed a timely motion to extend time to file a motion for
rehearing and for en banc reconsideration. See TEX. R. APP. P. 10.5(b)(1), 49.1, 49.5, 49.9.
Sosa requests a sixty-day extension until November 14, 2022. She represents that the
parties have conferred and appellee Auto Club Indemnity Co. is unopposed to this request.
See TEX. R. APP. P. 10.3(a)(2). Accordingly, the Court grants the motion. Sosa’s deadline
to file any motion for rehearing or for en banc reconsideration is extended to November
14, 2022.

    NO FURTHER EXTENSION WILL                              BE     GRANTED         ABSENT
EXTRAORDINARY CIRCUMSTANCES.

        It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


Date:            September 27, 2022